Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Claims 1-20 were pending and rejected in the previous final office action.  Claims 1, 8, and 15 were amended and presented in an RCE (pgs. 2-7 of amendments and remarks filed 4/21/2021).  Claims 1-20 remain pending and are examined in this office action.
Response to Arguments/Remarks
Applicant’s arguments/remarks with respect to the §103 rejections of claims 1-20 (pgs. 8-10 of amendments and remarks filed 4/21/2021) have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejections of record for any teaching or matter specifically challenged in the argument. Please see the updated §103 rejections below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Pub. No.: US 2020/0296523 A1, hereinafter “Von Brasch” in view of Pre-grant Pub. No.: US 2014/0309549 A1, hereinafter “Selig ‘549”, in view of Pre-Grant Pub. No.: US 2004/0049125 A1, hereinafter “Nakamura,” in view of United States Patent No.: 9,980,076 B1, hereinafter “Pratt.”
Regarding Claim(s) 1, 8 & 15: Von Brasch teaches:
a display; (Von Brasch [0062])
a microphone; (Von Brasch [0034])
a processor; (Von Brasch [0062])
and a memory having computer-executable instructions stored thereon that, when executed by the processor (Von Brasch [0038]), cause the processor to perform operations comprising 
receiving a request to upload the hearing profile of the user, (Von Brasch [0061], [0066])
uploading the hearing profile of the user to a seat assignment system associated with a venue, (Von Brasch [0061], [0066])
receiving, from the seat assignment system, a customized seating chart comprising a visual representation of at least a portion of seating in the venue determined based, at least in part, upon the hearing profile of the user and sound feedback associated with at least the portion of seating in the venue provided by users while listening to audio output at the venue, (Von Brasch [0062], [0066] & [0107])
presenting, on the display, a graphical user interface that shows the customized seating chart, and (Von Brasch [0062], [0066])
selecting, from the customized seating chart, a seat for the user from at least the portion of the seating in the venue, (Von Brasch [0084])
collecting sound feedback based on audio output captured by the microphone at the seat selected for the user, (Von Brasch [0034], “microphone 440 can be a smart microphone, which includes a processor or the like in the assembly thereof, that can evaluate the captured sound at the location and provide a signal via the wireless link 430 to the processor apparatus 3401 which includes data that is based on the captured sound captured by microphone 440 in accordance with the alternate embodiment detailed above with respect to FIG. 3.”)

With respect to the following limitations: Von Brasch does not explicitly teach, however, Selig ’549 teaches: 
in response to determining that the user has released the hold button option, updating a hearing profile of the user with results of the hearing test, wherein the hearing profile of the user comprises a percentage of hearing loss for a right ear and a left ear of the user, (Selig ‘549 [0045]; See also Nakamura [0083])
presenting, on the display, a graphical user interface comprising a left ear hearing test option, a right ear hearing test option, (Selig ‘549 Fig. 1 & [0019] showing a GUI comprising a left ear hearing test and a right ear hearing test)
in response to receiving selection of one of the left ear hearing test option or the right ear hearing test option from a user, performing a hearing test by playing the tone, (Selig ‘549 [0021] & [0022] teaches a hearing test by outputting signals of a unique tone for the user's first ear and, following completion of for the first ear, repeating the test for the user’s second ear)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Von Brasch with the hearing test as taught by Selig ‘549 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Furthermore, the generation of an individual’s hearing profile as taught by Selig ‘549 can be implemented by the system in Von Brasch (Selig ‘549 [0011], “generation of a user's hearing profile….can be implemented in various scenarios to augment the user's hearing”) to identify a seat/location more conducive to an individual’s hearing ability relative to another seat/location thus providing the individual with a better hearing experience..

With respect to the following limitation(s):
a hold button option, and instructions to press the hold button option until a tone is no longer heard, 
determining whether the user has released the hold button option, 
Von Brasch in view of Selig ‘549 teaches a method for testing an individual’s left ear and right ear hearing ability using an application executing on a mobile computing device (e.g., a smartphone) by outputting a tone to an individual and then recording the individual’s input in response to his/her ability to hear the tone and then generating a hearing profile for the individual (Selig ‘549 [0010]), but does not explicitly teach holding down a button until a tone is no longer heard.  However, Nakamura teaches a procedure for a hearing test wherein an individual listens for a test sound and holds down a key once he/she can hear a tone and then release the key once he/she can no longer hear the tone (Nakamura [0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a hearing test as taught by Von Brasch/Selig ‘549 in the manner as taught by Nakamura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Von Brasch/Selig ‘549/ Nakamura does not teach the following; however, Pratt teaches:
providing the sound feedback to a venue audio system, wherein the venue audio system adjusts the audio output based on the sound feedback to personalize the audio output for the user. (Pratt col. 7, lns. 46-57. See also Pratt col. 9, lns. 60-65)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of  Von Brasch/Selig ‘549/Nakamura with the teachings of Pratt since “[s]peakers are often calibrated based on a fixed environment….[it] does not take into consideration….individual listener preferences.” (Pratt col. 1, lns. 12-16)

Regarding Claim(s) 2, 9 & 16: The combination of Von Brasch/Selig ‘549/Nakamura/Pratt, as shown above, discloses all of the limitations of Claim(s) 1, 8 & 15.  Von Brasch also discloses the following limitations:
wherein the operations further comprise presenting, on the display, a graphical user interface that shows an upload hearing profile option, and wherein receiving the request to upload the hearing profile of the user comprises the upload hearing profile option being selected. (Von Brasch [0012], “The computer system can also incorporate a user interface through which the user can input responses to signals, review a hearing profile, enter demographic or other personal information, upload music or audio files, or enter, access, or review any other data or information.”)
Regarding Claim(s) 3, 10 & 17: The combination of Von Brasch/Selig ‘549/Nakamura/Pratt, as shown above, discloses all of the limitations of Claim(s) 2, 9 & 16, respectively.  Von Brasch also discloses the following limitations:
wherein the operations further comprise identifying from where the hearing profile of the user should be uploaded. (Von Brasch [0012], “The computer system can also incorporate a user interface through which the user can input responses to signals, review a hearing profile, enter demographic or other personal information, upload music or audio files, or enter, access, or review any other data or information.”)
Regarding Claim(s) 4, 11 & 18: The combination of Von Brasch/Selig ‘549/Nakamura/Pratt, as shown above, discloses all of the limitations of Claim(s) 3, 10 & 17, respectively.  Von Brasch also discloses the following limitations:
wherein identifying from where the hearing profile of the user should be uploaded comprises designating the hearing profile of the user stored in the memory of the device. (Von Brasch [0012], “The computer system can also incorporate a user interface through which the user can input 
Regarding Claim(s) 5, 12 & 19: The combination of Von Brasch/Selig ‘549/Nakamura/Pratt, as shown above, discloses all of the limitations of Claim(s) 3, 10 & 17, respectively.  Von Brasch also discloses the following limitations:
wherein identifying from where the hearing profile of the user should be uploaded comprises designating the hearing profile of the user associated with a hearing test application.  (Von Brasch [0012], “The computer system can also incorporate a user interface through which the user can input responses to signals, review a hearing profile, enter demographic or other personal information, upload music or audio files, or enter, access, or review any other data or information.”)
Regarding Claim(s) 6 & 13: The combination of Von/Brasch/Selig ‘549/Nakamura/Pratt, as shown above, discloses all of the limitations of Claim(s) 1 & 8, respectively.  Von Brasch also discloses the following limitations:
wherein selecting, from the customized seating chart, the seat for the user from at least the portion of the seating in the venue comprises: receiving selection of an automatic seat selection option provided by the graphical user interface that shows the customized seating chart; and automatically selecting an available seat from at least the portion of the seating in the customized seating chart as the seat for the user. (Von Brasch [0086], “….which can include indicating to the recipient, automatically….that there are other locations that the recipient may find more utilitarian than that which was previously the case.”)
Regarding Claim(s) 7 & 14:
wherein selecting, from the customized seating chart, the seat for the user from at least the portion of the seating in the venue comprises receiving manual selection, via a user input, of an available seat from at least the portion of the seating in the customized seating chart as the seat for the user.  (Von Brasch [0086], “….which can include indicating to the recipient…manually, in some instances, that there are other locations that the recipient may find more utilitarian than that which was previously the case.”)
Regarding Claim 20: The combination of Von Brasch/Selig ‘549/Nakamura/Pratt, as shown above, discloses all of the limitations of Claim 15. Von Brasch also discloses the following limitations:
wherein selecting, from the customized seating chart, the seat for the user from at least the portion of the seating in the venue comprises: receiving selection of an automatic seat selection option provided by the graphical user interface that shows the customized seating chart and automatically selecting an available seat from at least the portion of the seating in the customized seating chart as the seat for the user; or (Von Brasch [0086], “….which can include indicating to the recipient, automatically….that there are other locations that the recipient may find more utilitarian than that which was previously the case.”)
receiving manual selection, via a user input, of an available seat from at least the portion of the seating in the customized seating chart as the seat for the user. (Von Brasch [0086], “….which can include indicating to the recipient…manually, in some instances, that there are other locations that the recipient may find more utilitarian than that which was previously the case.”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571) 272-0730.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.F./               Examiner, Art Unit 3628               

/JEFF ZIMMERMAN/               Supervisory Patent Examiner, Art Unit 3628